Mr. Justice Musser,
dissenting:
I dissent from the opinion of the court in this case. Aside from the question whether a railroad company can, in any manner, by private contract, restrict, limit, or forefend its liability for injuries occasioned by the direct violation of law, there exists, the further question whether there was any contract as claimed by the company. The record discloses to- me the following facts about this matter. Over the objections of the plaintiffs, that the same was immaterial and irrelevant, and that the execution thereof by plaintiffs had not been shown, the two alleged contracts, which I will call Contract No. 178 and Contract No. 179, were submitted to the court, and it is upon these contracts that the defense, and the judgment announced by the majority of this court are based. Contract No. 178, as set forth in the abstract, purports to be a contract made by W. O. Howe as shipper. It purports to be signed by the railroad company and by W. O'. Howe. The so-called release is not signed at all. Contract No. 179 purports that the Wabash Cattle Company is. the shipper and is signed “Wabash ■Cattle Co., Shipper, by W. O'. Howe, Agent.” The release is signed “A. T. Truax; W. Ii. Harper.” There is absolutely no evidence in the abstract as to who W. O'. Howe was, or that he ever signed either of the contracts in any capacity, or .that he was there. His name is not mentioned. For aught that appears, the name of W. O. Howe, wherever it appears, in or on the contract, majr have been written by the railroad agent. The only evidence concerning the signing of either of these contracts appearing in the abstract, was given hy A. L. Truax, who accompanied the shipment, and is as follows:
“Before I left Flolbrook, I remember signing papers supposed to be a contract; W. H. Harper did not come with me with these cattle; there was some one, but it was not W. H. Harpef.
Q. Did jfou-sign your name on the back of the contract? A. I don’t remember where I signed it, but I signed my name where the agent told me to sign it.
*425Decided July 3, A. D. 1911.
Rehearing- denied December 9, A. D. 1912.
The agent told me I had to sign the contract, that it was my pass over the road; I didn’t read it; the agent didn’t ask me to read it.”
These contracts were set out, and their execution and the fact that the shipments were made under them were alleged in the answer. The replication denied the allegations of the answer. These contracts limited the common law liability of the carrier, and, if binding, in any event the burden of proving them rested upon the company. — Coats v. C. R. I. & P. Ry. Co., 134 Ill. App. 217; M. K. & T. Ry. Co. v. Carter, 29 S. W. 565.
.Free passage was granted by these contracts to the person or persons accompanying the shipment, and a contract was endorsed on the back relative to this transportation. There was also what was designated as “drover’s return pass.” The railroad agent represented that the one contract signed by Truax (Contract'No. 179) was his pass over the road. He did not. represent that it was a long- contract, limiting, in many particulars, the common law liability of the carrier. It was under the representations made by the agent, who stood in the place of the railroad company itself, that this, contract was at all signed by Truax. It is too plain to require the citation of authorities that a contract executed under such circumstances is not a contract, nor binding- upon a shipper. The only place that Truax’s name appears is on the release. Otherwise the contract appears to be executed by the Wabash Cattle Company, by W. O'. Howe, agent, and Truax’s name was obtained only by a misrepresentation of what the paper was. (See So. Pacific Co. v. Anderson, 63 S. W. 1023.)
Under these circumstances, the court below was correct in disregarding the alleged contracts entirely, and the judgment should be affirmed.
I am authorized to say that Mr. Justice Hill concurs with me.